Citation Nr: 0302113	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-00 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The appellant is the widow of a person whose status as a 
veteran is at issue in this case.

The case is before the Board of Veterans' Appeals (Board) on 
appeal from an adverse decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines in May 2001, which denied the appellant's 
claim of entitlement to VA death benefits.  


FINDING OF FACT

The record contains certification from the service department 
that the appellant's spouse had no recognized active duty 
service.


CONCLUSION OF LAW


The appellant's deceased spouse is not a "veteran" for 
purposes of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 
107, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.1, 3.40, 3.41, 3.159, 3.203 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters - VCAA

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has recently held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the claims file to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of record 
is complete.  By virtue of the correspondence, the statement 
of the case, the supplemental statement of case, and 
associated correspondence issued since the appellant filed 
her claim, the appellant has been given notice of the 
information necessary to substantiate her claim.  The 
appellant was advised that if she adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain any such 
evidence on her behalf.  Additionally, the appellant was 
advised of the specific VCAA requirements, in correspondence 
dated in December 2000.  

It appears that all relevant and obtainable evidence 
identified by the appellant has been obtained and associated 
with the claims folder, and she has not identified any other 
pertinent evidence not already of record which would need to 
be obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Since this claim 
concerns basic eligibility and not entitlement to a specific 
VA benefit, further development of medical evidence would 
have no bearing on the outcome of this case.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the new VCAA provisions.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Factual Background

The appellant's spouse died on March [redacted], 1984.

The claims file includes an Affidavit for Philippine Army 
Personnel, dated in November 1946, that shows that the 
appellant's spouse was enlisted with United States Armed 
Forces in the Far East (USAFFE) on December 8, 1941 and was 
processed on November 21, 1946.  

Also, the appellant submitted certification, dated in April 
1993, from the Department of National Defense, Philippine 
Veterans Affairs Office, which indicates that her spouse was 
a veteran of World War II/Philippine Revolution who served 
with 1st Reg. Div. PA.  

The appellant submitted her spouse's death certificate, 
showing that he died of cancer of the pancreas with ascites.  
She also submitted private medical records, dated in November 
2000, from Dr. T. B. L., who noted that he had treated the 
appellant's spouse in March 1982.  This doctor further stated 
that the appellant's spouse suffered from psychosis, 
pulmonary tuberculosis, anxiety neurosis, anemia, peripheral 
neuropathy, rheumatoid arthritis, gastritis, ascites, cancer 
of the pancreas, hemorrhoids, and defective hearing all of 
which began during World War II (1941) guerilla service.  

In April 2001, the RO received certification from the 
National Personnel Records Center that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas in the service of 
the United States Armed Forces.

A March 2002 VA memorandum concerns the records of 
individuals who claim to have served in the Commonwealth Army 
of the Philippines inducted into the United States Armed 
Forces in the Far East (USAFFE) and those who claim to have 
served in the organized guerrilla forces are maintained by 
the U.S. Army Reserve Personnel Command (ARPERSCOM, formerly 
ARPERCEN), St. Louis, Missouri.  The RO detailed the 
information provided to ARPERSCOM in an attempt to verify the 
reported service of the appellant's spouse.  This document 
shows that the information provided by the RO to ARPERSCOM 
includes the same full name, date, and place of birth for the 
appellant's spouse as those shown on documents received from 
the appellant.

Legal analysis

The appellant claims VA benefits as the surviving spouse of a 
veteran.  The term "veteran" means a person who served in 
the active military, naval or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service as a Philippine Scout, with certain exceptions, is 
included for pension, compensation, dependency and indemnity 
compensation, and burial allowances. Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, is included 
for compensation benefits, but not for pension or burial 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Active 
service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The Court has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the United States Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The service department has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including as a guerrilla, in the service 
of the United States Armed Forces.  The Board notes that, 
although the appellant claims her spouse served from 1941 to 
1946 and has submitted certain documents in support of the 
contention, National Personnel Records Center was provided 
accurate information regarding the appellant's spouse and has 
certified that he had no qualifying service.  The Board is 
bound by the finding of the service department.  See Duro v. 
Derwinski, supra.  None of the evidence submitted by the 
appellant to establish her spouse's service is shown to be a 
document issued by the service department.  Consequently, 
such evidence may not reasonably be found to be genuine and 
adequate to establish service.  Without qualifying service, 
the appellant's spouse is not a veteran, and she is not 
entitled to VA benefits based on his being a veteran.  The 
law is dispositive, and the appellant's claim must be denied 
because of the absence of legal merit or entitlement under 
the law.  Sabonis v. Brown 6 Vet. App. 430 (1994).


ORDER

The appeal to establish basic eligibility for VA benefits is 
denied.


___________________________________
A. C. MACKENZIE
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

